ORDER
PER CURIAM.
Kelvin Settle (“Appellant”) appeals the motion court’s dismissal of his motion to set aside the judgment and sale of property located at 4243 Washington Avenue, St. Louis, Missouri, 63108 (the “Property”). Appellant claims that the court erred in finding the Collector of Revenue’s notice was sufficient under the foreclosure laws of Missouri. We find the foreclosure and sale of the Property was governed by the Municipal Land Reutilization Law (“MLRL”), and notice sent by mail to the record owner and lienholders and by publication in the St. Louis Post Dispatch and Daily Record prior to the sale was constitutionally adequate.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the motion court is affirmed under Rule 84.16(b).